

As of November 3, 2005






Level 8 Systems, Inc.
8000 Regency Parkway
Cary, NC 27511
 
Gentlemen:


We are pleased to advise that Bank Hapoalim B.M. (the “Bank”) has agreed,
subject to the conditions set forth below to renew the existing term loan (the
“Loan”) to you (the “Borrower”) in the amount of $1,971,000.00. The Loan shall
mature on October 30, 2006. Any amounts prepaid at any time during the term of
the Loan may not be reborrowed. The effectiveness of the renewal of the Loan is
subject to the Bank’s receipt of such documentation as it may request, including
without limitation, the following, each in form and substance satisfactory to
the Bank: (1) this Letter Agreement, (2) a Promissory Note in the amount of
$1,971,000.00 executed by the Borrower in favor of the Bank in substitution and
replacement of the Note dated as of November 15, 2003, (3) a Letter of
Undertaking from Bank Hapoalim Rison Le Zion Branch in the aggregate amount of
$1,971,000.00, and (4) any other documents as the Bank may require. The Borrower
shall also pay an amendment fee in the amount of $350.00.


Please indicate your acknowledgment of and agreement to the foregoing by signing
and returning the enclosed copy of this letter to the attention of Maxine Levy,
Vice President.


 Very truly yours,


Acknowledged and Agreed to:           BANK HAPOALIM B.M.


LEVEL 8 SYSTEMS, INC.
By: ______________________
By: _________________________                     Title: 
  Title:   
               By: ______________________
By: ______________________                      Title:
  Title:
 





J:\gina\-04 agreements\05283Level 8 Systems Inc Letter Agreement (12/16/05)
New York Branches


1177 Avenue of the Americas New York NY 10036-2790
T. 212 782 2000 F. 212 782 2222 www.hapoalimusa.com


--------------------------------------------------------------------------------













AGREEMENT


Dated November 3, 2005


 
The parties to this agreement are Level 8 Systems, Inc. (the “Company”) and
Liraz Systems Ltd. (“Liraz”).


Pursuant to a guaranty agreement between Liraz and Bank Hapoalim B.M. (the
“Bank”), Liraz has guaranteed certain obligations of the Company under the
Company’s promissory note (the “Note”) dated September 28, 2001, in favor of the
Bank, which is due and payable on or about November 03, 2005 (the “Guaranty”).
The outstanding principal amount of the Note is $1,971,000.


The parties wish to enter into an agreement with respect to, among other things,
(a) the extension of the maturity of the Note, by amendment, renewal,
replacement, or otherwise, from November 03, 2005 to November 15, 2006, and the
related extension of the Guaranty, (b) the loan by Liraz to the Company of
$43,000 pursuant to a promissory note in the form of exhibit A (the “$43,000
Note”), and (c) the agreement by the Company to repay $100,000 aggregate
principal amount of the Note pursuant to the irrevocable instruction letter in
the form of exhibit B (the “Irrevocable Instruction Letter”).


Accordingly, the parties agree as follows:
 
1. Extension of Maturity; Issuance and Registration of Shares 


(a) The Company and Liraz shall cooperate with each other with a view to causing
the Bank, as promptly as practicable, to extend the maturity of the Note from
November 03, 2005 to November 15, 2006. In that connection, Liraz shall take
such action, and execute and deliver to the Bank such documents, as the Bank may
reasonably require to insure that the Guaranty remain in effect through November
15, 2006. As long as Liraz has any liability or obligation to the Bank under the
Guaranty, and, except for the extension of the maturity of the Note contemplated
by this section, the Company shall not, directly or indirectly, modify, amend,
or otherwise change the terms of the Note or the Company’s or its subsidiaries’
liabilities or obligations to the Bank, without the prior written consent of
Liraz.


(b) As promptly as practicable after the execution and delivery of this
agreement (but in no event later than, and as a condition of, the execution and
delivery of all the documents necessary to extend the maturity of the Note and
cause the Guaranty to remain in effect through November 15, 2006), the Company
shall issue to Liraz (i) 2,400,000 fully paid and nonassessable shares of the
Company’s common stock, free and clear of any adverse claim (the date on which
the Company is required to issue such shares to Liraz, the “Guaranty Extension
Date”), and (ii) a warrant to purchase shares of the Company’s common stock in
the form of exhibit C.

1

--------------------------------------------------------------------------------



2. Loan of $43,000; Use of Proceeds; Letter of Instruction.  Simultaneously with
the execution and delivery of this agreement, (a) Liraz is transferring to the
Company $43,000, (b) the Company is issuing to Liraz the $43,000 Note, (c) the
Company is transferring $43,000 to the Bank in full satisfaction of all interest
currently due and payable under the Note, and (d) the Company is executing and
delivering to Bank of America, N.A. (the “Depository”) the Letter of
Instruction. The Company shall maintain deposits at the Depository sufficient to
perform all its obligations under the $43,000 Note and to enable the Depository
to carry out all the instructions in the Letter of Instruction. The Company
acknowledges that Liraz is an intended beneficiary of the Letter of Instruction.
The Company represents and warrants to Liraz that the Depository is the primary
bank or other financial institution at which the Company maintains a checking
account or holds deposits. Until $100,000 shall have been paid to the Bank
pursuant to the Letter of Instruction, the Company shall not amend, withdraw, or
terminate, or otherwise permit to become ineffective, the Letter of Instruction,
and shall not maintain a checking, deposit, or similar account in any bank or
other financial institution (other than the Depository) unless it so notifies
Liraz at least two weeks in advance of any change in financial institution, and
enters into a Letter of Instruction substantially the same as the Letter of
Instruction referred to above, which Letter of Instruction is reasonably
satisfactory to Liraz.


3. Repayment Obligations. The Company hereby acknowledges and confirms to Liraz
that (i) it is required to prepay the indebtedness under the Note immediately
upon the consummation of a financing by it or any of its direct or indirect
subsidiaries, to the extent of 10% of any net proceeds of any such financing in
accordance with exhibit 6.1.1 of the asset purchase agreement dated August 8,
2001 between the Company and BluePhoenix Solutions Ltd. (“BluePhoenix”) (the
“APA”), (ii) it shall not, and it shall not permit any of its direct or indirect
subsidiaries to, consummate any such financing, if the related prepayment of the
indebtedness under the Note in accordance with the immediately preceding
sentence does not occur simultaneously with the consummation of the financing,
and (iii) the liabilities and obligations referred to in (i) and (ii) above are
in addition to the liabilities and obligations of the Company under the
Irrevocable Instruction Letter (for the avoidance of doubt, it is understood and
agreed that (A) the satisfaction or discharge of any liability or obligation
under the Irrevocable Instruction Letter shall not satisfy or discharge any
liability or obligation referred to in (i) or (ii) above, and (B) the discharge
or satisfaction of any liability or obligation under (i) or (ii) above shall not
satisfy or discharge any liability or obligation under the Irrevocable
Instruction Letter.


4. Registration.  The Company shall cause all shares required to be issued
pursuant to section 1 and issuable pursuant to the warrant referred to in
section 1 to be registered under a registration statement on Form S-4/A to be
filed with the Securities and Exchange Commission as promptly as practicable,
but in no event later than December 31, 2005, and shall use its best efforts to
cause such registration statement to become effective as soon as practicable,
and to remain effective and current, until (a) all the certificates evidencing
the unsold shares covered by the registration statement cease to bear any
restrictive legends, (b) no such shares are subject to any stop transfer orders,
and (c) all the unsold shares covered by the registration statement may be sold
publicly without registration under the Securities Act of 1933 (without
limitation as to volume in any period) (such date, the “Termination Date”).
Except as otherwise provided in this

2

--------------------------------------------------------------------------------



section 4, the provisions of the registration rights agreement among the Company
and the Purchasers named therein dated October 15, 2003 shall be applicable to
the shares required to be registered pursuant to this section 4, mutatis
mutandis.


Notwithstanding anything to the contrary in this section 4, if the Company is or
becomes a party to any agreement with any other person or entity respecting
registration of shares under Securities Act of 1933, which agreement contains
provisions entitling such other person or entity to rights not otherwise
provided to Liraz under this section 4, this section 4 shall be deemed amended
to the extent necessary to provide Liraz such additional rights (but without
adversely affecting the rights otherwise provided under this section 4.
 
5. Co-Lender Agreement and Intellectual Property Security Agreement. The Company
acknowledges and confirms to Liraz that (a) in connection with the execution and
delivery of the 2004 Extension Agreement, the Company orally undertook to cause
all the holders of the New Securities (as defined in the 2004 Extension
Agreement) to execute and deliver a co-lender agreement in the form of exhibit
[D] to replace the co-lender agreement that had been executed and delivered by
all such holders (other than Liraz), and (b) the Company did not perform that
undertaking. The Company hereby agrees that, prior to the Guarantee Extension
Date, it shall perform that undertaking and provide Liraz copies of documents
evidencing the performance of that undertaking. 


6. Release. The Company, on its own behalf and on behalf of each of its
subsidiaries and controlled affiliates, hereby releases, acquits, and forever
discharges Liraz and its affiliates, agents, representatives, officers,
directors, and employees, whether in their individual or representative
capacities, and their successors and assigns from, and acknowledge the full
accord and satisfaction of, any and all claims, accounts, debts, obligations,
demands, damages, actions, or suits of whatever nature, whether in contract,
tort, or otherwise, now accrued known or unknown, arising out of any and all
transactions and occurrences up to and including the execution and delivery of
this agreement; provided, however, that this release shall not release Liraz [or
any of its affiliates] from any obligations [not in default immediately before
the execution and delivery of this agreement and required to be performed by any
of them on or after the date of this agreement] pursuant to [the APA, the bill
of sale and assignment and assumption agreement dated October 1, 2001 among the
Company, Level 8 Technologies, Inc. and BluePhoenix, the sublease dated October
1, 2001 between the Company and BluePhoenix, insofar as it relates to the
premises in Cary, North Carolina, or] this agreement.


7. Remedy. If the Company fails to perform any of its obligations under this
agreement, Liraz may, at its option, by notice given to the Company, terminate
any or all of its obligations to perform further under this agreement, without
any liability therefore.
 


8. Miscellaneous

3

--------------------------------------------------------------------------------



(a) Further Assurances. Each party shall, without further consideration, take
such action and execute and deliver such documents as any other party reasonably
requests to carry out this agreement.


(b) Expenses. Each party shall bear its own expenses in connection with the
negotiation and preparation of this agreement and all duties and obligations
required to be performed by it under this agreement.


(c) Governing Law. This agreement shall be governed by and construed in
accordance with the law of the state of New York, without giving effect to its
conflict of law principles.


(d) Headings. The section headings of this agreement are for reference purposes
only, and are to be given no effect in the construction or interpretation of
this agreement.


(e) Notices. All notices and other communications under this agreement shall be
in writing and may be given by any of the following methods: (i) personal
delivery; (ii) facsimile transmission; (iii) registered or certified mail,
postage prepaid, return receipt requested; or (iv) overnight delivery service.
Notices shall be sent to the appropriate party at its address or facsimile
number given below (or at such other address or facsimile number for that party
as shall be specified by notice given under this section 8(e)):
(y) if to the Company, to it at:


8000 Regency Parkway
Cary, North Carolina 27511
Attention: Mr. John Broderick


With a copy to:




Golenbock, Eiseman, Assor, Bell and Peskoe, LLP
437 Madison Avenue
New York, NY 10022
Attention: Lawrence Bell, Esq.












        (z) if to Liraz, to it at:


    8 Maskit Street
    P.O. Box 2062
    Herzlia 46120
    Israel
    Attention: Chief Financial Officer

4

--------------------------------------------------------------------------------



with a copy to:


Law Office of Edward W. Kerson
80 University Place, Third Floor
New York, New York 10003-4564


All such notices and communications shall be deemed received upon (v) actual
receipt by the addressee, (vi) actual delivery to the appropriate address, or
(vii) in the case of a facsimile transmission, upon transmission by the sender
and issuance by the transmitting machine of a confirmation slip confirming that
the number of pages constituting the notice have been transmitted without error.
In the case of notices sent by facsimile transmission, the sender shall
contemporaneously mail a copy of the notice to the addressee at the address
provided for above. However, such mailing shall in no way alter the time at
which the facsimile notice is deemed received.


(f) Separability. The invalidity of unenforceability of any provision of this
agreement shall not affect the validity or enforceability of any other provision
of this agreement, which shall remain in full force and effect.


(g) Waiver. Any party may waive compliance by the others with any provision of
this agreement. No waiver of any provision shall be construed as a waiver of any
other provision. Any waiver must be in writing and signed by the waiving party.


(h) Counterparts. This agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


(i) Arbitration. Any dispute or controversy arising under or in connection with
this agreement shall be settled exclusively by arbitration to be held in the
City of New York before a single arbitrator in accordance with the rules of the
American Arbitration Association then in effect. As part of his award, the
arbitrator shall make a fair allocation between the parties of the fee and
expenses of the American Arbitration Association and the cost of any transcript,
taking into account the merits of the parties’ claims and defenses. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction, and the
parties irrevocably consent to the jurisdiction of the New York courts for that
purpose. The parties waive personal service in connection with any such
arbitration; any process or other papers under this provision may be served
outside the state of New York by at least 10 days’ written notice given in
accordance with section 8(e). The arbitrator may grant injunctive or other
relief.



 
(j)
Entire Agreement. This agreement is a complete statement of all the terms of the

arrangements between the parties with respect to the matters provided for,
supersedes all previous agreements and understandings between the parties with
respect to those matters, and cannot be changed or terminated orally.

5

--------------------------------------------------------------------------------





LEVEL 8 SYSTEMS, INC.








By:      






LIRAZ SYSTEMS LTD.






By:_____________________________    
 

